DETAILED ACTION
The following is responsive to Applicant’s Response on April 12, 2022 and telephonic communications with Applicant’s Representative conducted on April 25, 2022.  With respect to Applicant’s Response, claims 1, 10, 13, and 16 are amended; and claims 9 and 12 are canceled.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 13, and 16.  Accordingly, claims 1–8, 10–11, and 13–20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Manzo on April 25, 2022.

In the Claims:  

1. (Currently Amended) A computer-implemented method for assessing data center impact post disaster, the computer-implemented method comprising: 
dividing, by a computer, a data center into hazard segments post disaster based on a combination of hazard type, hazard level, and hazard location identified in time series information from Internet of Things (IoT) sensors and cameras, wherein the hazard type is based on a type of impact a disaster had on each hazard segment, the hazard level is a degree to which the disaster impacted each hazard segment, and the hazard location is with respect to entry and exit points of the data center; 
assigning, by the computer, a financial value of each identifiable asset in the data center post disaster based on determined operational viability status of each identifiable asset, estimated soft value of each identifiable asset, and determined criticality of each identifiable asset; 
calculating, by the computer, a time cost and an operational cost of impact assessment devices used to assess an impact on the data center post disaster and recover assets; 
generating, by the computer, a disaster assessed map that is a visual representation of the impact of the disaster on the data center by overlaying the time series information, each assigned financial value, and the time cost and the operational cost of the impact assessment devices on a digital floorplan of the data center divided into the hazard segments; 
assigning, by the computer, one or more types of impact assessment devices to each hazard segment at different time periods to rescue and recover financially valuable and operationally viable assets given constraints on cost, time, and asset value; 
deploying, by the computer, the one or more types of impact assessment devices assigned to each hazard segment at the different time periods; and 
utilizing, by the computer, the one or more types of impact assessment devices assigned to each hazard segment at the different time periods to physically rescue and recover the financially valuable and operationally viable assets from the data center post disaster.

13. (Currently Amended) A computer system for assessing data center impact post disaster, the computer system comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 
a processor connected to the bus system, wherein the processor executes the program instructions to: 
divide a data center into hazard segments post disaster based on a combination of hazard type, hazard level, and hazard location identified in time series information from Internet of Things (IoT) sensors and cameras, wherein the hazard type is based on a type of impact a disaster had on each hazard segment, the hazard level is a degree to which the disaster impacted each hazard segment, and the hazard location is with respect to entry and exit points of the data center; 
assign a financial value of each identifiable asset in the data center post disaster based on determined operational viability status of each identifiable asset, estimated soft value of each identifiable asset, and determined criticality of each identifiable asset; 
calculate a time cost and an operational cost of impact assessment devices used to assess an impact on the data center post disaster and recover assets; 
generate a disaster assessed map that is a visual representation of the impact of the disaster on the data center by overlaying the time series information, each assigned financial value, and the time cost and the operational cost of the impact assessment devices on a digital floorplan of the data center divided into the hazard segments; 
assign one or more types of impact assessment devices to each hazard segment at different time periods to rescue and recover financially valuable and operationally viable assets given constraints on cost, time, and asset values; 
deploy the one or more types of impact assessment devices assigned to each hazard segment at the different time periods; and 
utilize the one or more types of impact assessment devices assigned to each hazard segment at the different time periods to physically rescue and recover the financially valuable and operationally viable assets from the data center post disaster.

16. (Currently Amended) A computer program product for assessing data center impact post disaster, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 
dividing, by the computer, a data center into hazard segments post disaster based on a combination of hazard type, hazard level, and hazard location identified in time series information from Internet of Things (IoT) sensors and cameras, wherein the hazard type is based on a type of impact a disaster had on each hazard segment, the hazard level is a degree to which the disaster impacted each hazard segment, and the hazard location is with respect to entry and exit points of the data center; 
assigning, by the computer, a financial value of each identifiable asset in the data center post disaster based on determined operational viability status of each identifiable asset, estimated soft value of each identifiable asset, and determined criticality of each identifiable asset; 
calculating, by the computer, a time cost and an operational cost of impact assessment devices used to assess an impact on the data center post disaster and recover assets; 
generating, by the computer, a disaster assessed map that is a visual representation of the impact of the disaster on the data center by overlaying the time series information, each assigned financial value, and the time cost and the operational cost of the impact assessment devices on a digital floorplan of the data center divided into the hazard segments; 
assigning, by the computer, one or more types of impact assessment devices to each hazard segment at different time periods to rescue and recover financially valuable and operationally viable assets given constraints on cost, time, and asset value;
deploying, by the computer, the one or more types of impact assessment devices assigned to each hazard segment at the different time periods; and 
utilizing, by the computer, the one or more types of impact assessment devices assigned to each hazard segment at the different time periods to physically rescue and recover the financially valuable and operationally viable assets from the data center post disaster.

REASONS FOR ALLOWANCE
Claims 1–8, 10–11, and 13–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Response is sufficient to overcome the previous objection to claims 1, 9–10, 13, and 16 for informalities.  Accordingly, the previous objection to claims 1, 9–10, 13, and 16 is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(a) is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claim 9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–2, 4–14, 16–17, and 19–20 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, the amendments to claims 1, 13, and 16 include additional elements (“deploying, by the computer, the one or more types of impact assessment devices” and “utilizing, by the computer, the one or more types of impact assessment devices …”) that reflect an improvement to the technology or technical field under Step 2A Prong Two.  Accordingly, the previous rejection of claims 1–2, 4–14, 16–17, and 19–20 under 35 U.S.C. 101 is withdrawn.
When considered in view of the remaining claim elements, the prior art of record, either taken alone or in any combination, does not disclose the recited elements for “assigning … a financial value of each identifiable asset …” and “calculating … a time cost and an operational cost of impact assessment devices,” as substantially recited in independent claims 1, 13, and 16.  Accordingly, claims 1–8, 10–11, and 13–20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623